NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0239-21

CHARLIE KRATOVIL,

          Plaintiff-Appellant,

v.

CITY OF NEW BRUNSWICK,
LESLIE R. ZELEDON, in her
official capacity as Municipal
Clerk and Records Custodian
of the City of New Brunswick,
and J.T. MILLER in his official
capacity as Deputy Director
and Public Information
Officer of the New Brunswick
Police Department,

     Defendants-Respondents.
____________________________

                   Argued June 8, 2022 – Decided July 13, 2022

                   Before Judges Gilson, Gooden Brown, and Gummer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Docket No. L-2005-21.
               Walter M. Luers argued the cause for appellant (Cohn
               Lifland Pearlman Herrmann & Knopf, LLP, attorneys;
               Walter M. Luers, on the briefs).

               Nicole M. Grzeskowiak argued the cause for
               respondents (Hoagland, Longo, Moran, Dunst &
               Doukas, LLP, attorneys; Nicole M. Grzeskowiak, of
               counsel and on the brief).

PER CURIAM

      This appeal arises out of requests for information about crimes in the City

of New Brunswick (the City) made under the Open Public Records Act (OPRA),

N.J.S.A. 47:1A-1 to -13.      Plaintiff Charlie Kratovil submitted five OPRA

requests seeking information required to be produced under subsection 3(b) of

N.J.S.A. 47:1A-3 (3(b) Information). The City provided some information but

withheld other information, asserting it was protected as part of an investigation

in progress.

      Plaintiff appeals from an August 9, 2021 final order denying his req uest

to compel the City to disclose additional information and thereby dismissing his

summary action under OPRA. Because the City asserted that the investigation

related to only certain crimes, we affirm in part, reverse in part, and remand for

further proceedings.




                                                                            A-0239-21
                                        2
                                        I.

      The material facts were not in dispute and were set forth in certifications,

including confidential certifications submitted in camera to the trial court and

this court.   Plaintiff publishes "New Brunswick Today," a free newspaper

reporting on issues in the City, including crimes.

      In February and March 2021, plaintiff submitted five OPRA requests to

the City's police department seeking information about aggravated assaults.

Plaintiff explained he was particularly interested in assaults involving shootings.

Two of plaintiff's requests sought 3(b) Information for all aggravated assaults

that occurred in January and February 2021 in the City. Plaintiff's other requests

sought the same 3(b) Information concerning incidents that occurred on specific

dates at specific locations in the City.     In that regard, plaintiff identified

incidents for which he was seeking information and which he believed had

occurred on specific dates in January, February, and March 2021.

      The City, through a designated person in the police department, responded

by providing some information but withheld other 3(b) Information. In response

to the requests seeking information concerning all aggravated assaults in

January and February 2021, the City provided two spreadsheets listing eight

incidents in January 2021 and fifteen incidents in February 2021. For each


                                                                             A-0239-21
                                        3
incident identified, the lists provided the case number, date of the incident, the

address where the crime occurred, and the criminal charges related to the crime.

The lists did not provide all 3(b) Information because it excluded information

concerning the weapon involved, if any; whether there had been an arrest;

information about the victims and suspects; and information about the

investigating law-enforcement personnel. In response to the specific aggravated

assaults identified by plaintiff, the City responded in emails providing some

information but excluded other 3(b) Information. In its responses, the City did

not state that it was withholding information, nor did it explain the grounds for

withholding certain information.

        On April 1, 2021, plaintiff filed a summary action under OPRA in the Law

Division seeking to compel the City to provide the additional information

required to be disclosed under N.J.S.A. 47:1A-3(b). In addition to the City,

plaintiff named as defendants two City employees who were responsible for

responding to OPRA requests.

        After the City filed its answer, the trial court held a hearing on June 8,

2021.     At the hearing, the City asserted that it had withheld certain 3(b)

Information because that information was protected from disclosure due to an

investigation in progress. At the conclusion of the hearing, the trial court


                                                                            A-0239-21
                                         4
directed the City to submit certifications and information for an in-camera

review so that the court could determine if there were grounds for withholding

some of the 3(b) Information.

      On August 9, 2021, after conducting an in-camera review, the trial court

issued an order denying plaintiff's request to compel the City to provide any

additional information. Although the court did not expressly state that its order

was a final order, the order effectively dismissed plaintiff's OPRA complaint

and summary action.

      The trial court also issued a short statement of reasons concerning its

rulings.   Without explanation, the court concluded that the City had

appropriately invoked an exemption from disclosure under N.J.S.A. 47:1A -3(b)

to justify the withholding of certain information concerning aggravated assaults

that occurred on eight days: January 2, 3, 14, 27, and 29, 2021; February 5 and

22, 2021; and March 19, 2021 (collectively, the Eight Days). Concerning the

"remaining incidents," the trial court concluded without explanation that the

City had "provided information which complies with the requirements of OPRA

and no further disclosure on these incidents will be required." The statement of

reasons did not identify how many incidents the court was referencing when it




                                                                           A-0239-21
                                       5
said the "remaining incidents." Plaintiff now appeals from the August 9, 2021

order.

                                         II.

         On appeal, plaintiff argues that information concerning crimes are public

records under OPRA and the trial court should have ordered the City to disclose

more information about those crimes. Plaintiff also argues that the trial court

did not set forth sufficient findings of facts and conclusions of law to support its

rulings.

         "[D]eterminations about the applicability of OPRA and its exemptions are

legal conclusions and are therefore subject to de novo review." Simmons v.

Mercado, 247 N.J. 24, 38 (2021) (alteration in original) (quoting In re N.J.

Firemen's Ass'n Obligation, 230 N.J. 258, 273-74 (2017)). The trial court

reviewed the confidential appendix submitted in camera by the City and

concluded that an exemption under N.J.S.A. 47:1A-3(b) applied. Because that

was a legal conclusion, we review the question of the applicability of the OPRA

exemption de novo. O'Shea v. Twp. of W. Milford, 410 N.J. Super. 371, 379

(App. Div. 2009).

         The City has provided us with the in-camera materials submitted to the

trial court. Accordingly, we have reviewed the essentially undisputed facts in


                                                                              A-0239-21
                                         6
those materials and can apply the law to those facts. Indeed, in its brief on this

appeal, the City requested us to conduct a review of the materials it submitted

in camera.

      "OPRA is designed to give members of the public 'ready access to

government records' unless the statute exempts them from disclosure." Rivera

v. Union Cnty. Prosecutor's Off., 250 N.J. 124, 140-41 (2022) (quoting Barnett

v. Cnty. of Bergen, 198 N.J. 408, 421 (2009)). The purpose of OPRA is "to

maximize public knowledge about public affairs in order to ensure an informed

citizenry and to minimize the evils inherent in a secluded process." N. Jersey

Media Grp., Inc. v. Twp. of Lyndhurst, 229 N.J. 541, 555 (2017) (quoting Mason

v. City of Hoboken, 196 N.J. 51, 64 (2008)).

      A "[g]overnment record" has been broadly defined by OPRA to include

any record "made, maintained or kept on file in the course of his or its official

business by any officer, commission, agency or authority of the State or of any

political subdivisions thereof," or any record "received in the course of his or its

official business by any such officer, commission, agency or authority of the

State or of any political subdivision thereof." N.J.S.A. 47:1A-1.1. In subsection

3 of OPRA, the Legislature directed that certain "information concerning a

criminal investigation shall be available to the public within [twenty-four] hours


                                                                              A-0239-21
                                         7
or as soon as practicable, of a request for such information[.]" N.J.S.A. 47:1A-

3(b). That subsection goes on to provide that where a crime has been reported

but no arrest has been made, the information to be disclosed includes "the type

of crime, time, location and type of weapon, if any[.]" Ibid. If an arrest has

been made, OPRA requires additional information be disclosed, including

information about victims, any person arrested, the identity of investigating and

arresting personnel, the circumstances immediately surrounding the arrest, and

circumstances concerning bail. Ibid.

      Subsection 3 also provides an exemption from disclosure of certain

protected information. In that regard, the statute states:

            Notwithstanding any other provision of this subsection,
            where it shall appear that the information requested or
            to be examined will jeopardize the safety of any person
            or jeopardize any investigation in progress or may be
            otherwise inappropriate to release, such information
            may be withheld. This exception shall be narrowly
            construed to prevent disclosure of information that
            would be harmful to a bona fide law enforcement
            purpose or the public safety.        Whenever a law
            enforcement official determines that it is necessary to
            withhold information, the official shall issue a brief
            statement explaining the decision.

            [Ibid.]

      The initial question we must decide is whether the City justified

withholding certain 3(b) Information on the grounds that it was protected from

                                                                           A-0239-21
                                        8
disclosure because it would jeopardize an investigation in progress.         In the

confidential certifications submitted in camera, the City explained that there was

an ongoing investigation and provided sufficient information for a court to

conclude that disclosing more than what the City had already disclosed could

jeopardize that investigation.

      Critically, however, the City made that showing concerning only incidents

that occurred on the Eight Days. The certifications identified twenty other

incidents and acknowledged that disclosing additional information about those

incidents would not jeopardize an ongoing investigation. Indeed, the City stated

that it was prepared to "voluntarily" produce that additional information. The

City, however, did not simply voluntarily produce that information. Instead, it

appears to have waited for the trial court to direct it to produce that information.

When the trial court did not issue that direction, the City failed to provide the

information it conceded was not protected from disclosure under OPRA.

      Because the City itself does not try to justify the withholding of 3(b)

Information concerning twenty incidents, we hold that there is no reason to

withhold that additional information. Indeed, that information should have been

disclosed by the City as soon as it conceded that it was not protected from

disclosure. We, therefore, reverse the portion of the August 9, 2021 order that


                                                                              A-0239-21
                                         9
concluded that the City need not provide additional information concerning

those twenty incidents, which the court had referred to as "the remaining

incidents." The record establishes that the trial court's conclusion concerning

the "remaining incidents" was not supported by any of the information that the

City had provided in camera.

      Having concluded that plaintiff was entitled to additional information

concerning twenty incidents, we also hold that plaintiff was a partially

prevailing party under OPRA. OPRA provides that a "requestor who prevails in

any proceeding shall be entitled to a reasonable attorney's fee." N.J.S.A. 47:1A-

6. The statute "mandate[s], rather than permit[s], an award of attorney's fees to

a prevailing party." Mason, 196 N.J. at 75. "The statute does not restrict fee-

shifting to instances of willful violations." Smith v. Hudson Cnty. Registrar,

422 N.J. Super. 387, 398 (App. Div. 2011). A plaintiff is a "prevailing party" if

he or she achieves the desired result because the complaint brought about a

change in the custodian's conduct. Teeters v. Div. of Youth & Fam. Servs., 387

N.J. Super. 423, 432 (App. Div. 2006). This is true whether the change in the

custodian's conduct was "voluntary or otherwise."          Spectraserv, Inc. v.

Middlesex Cnty. Utils. Auth., 416 N.J. Super. 565, 583 (App. Div. 2010).




                                                                           A-0239-21
                                      10
      The City has certified that it is prepared to "voluntarily produce" the

required 3(b) Information for most of the aggravated assaults that took place

from January to March 2021. That concession was made only after plaintiff

filed his OPRA action. Consequently, plaintiff's OPRA lawsuit achieved its

desired result regarding most of the information plaintiff was seeking.

      We also note that, in its responses to plaintiff's OPRA requests, the City

failed to comply with OPRA when it did not state that it was withholding

information nor "issue a brief statement explaining the decision." See N.J.S.A.

47:1A-3(b). The City seeks to justify its inadequate responses by claiming that

it was relying on past practices of how it responded to plaintiff's earlier OPRA

requests. Improper past practices do not justify continuing practices that fail to

comply with OPRA's express directions. Accordingly, we remand this matter

and direct the trial court to conduct proceedings to determine an appropriate

award of fees to plaintiff.

      In summary, we hold that (1) the City justified withholding certain

information concerning incidents that occurred on the Eight Days; (2) the City

itself acknowledged that it was prepared to produce more information

concerning twenty other incidents and, therefore, that information should be




                                                                            A-0239-21
                                       11
produced; and (3) plaintiff is entitled to a portion of his attorney's fees as a

prevailing party.

      Consequently, we affirm in part, reverse in part, and remand for further

proceedings. On remand, the trial court should also require the City to establish

through certifications whether the investigation related to the incidents on the

Eight Days is still ongoing and whether there is still a justification for

withholding 3(b) Information concerning those incidents.        OPRA does not

expressly state whether the government or officials withholding information as

exempt by an ongoing investigation should disclose that information when the

investigation has concluded. Nevertheless, the purpose and public policy behind

OPRA would support providing relevant updates. Given the ongoing litigation

of this case, we hold that while plaintiff's OPRA action was pending, including

the appeal, the City had an obligation to inform plaintiff when the investigation

concluded or publicly disclosed charges had been filed. Plaintiff would then

have been entitled to receive the previously withheld 3(b) Information required

to be provided under OPRA.

      Reversed in part, affirmed in part, and remanded for further proceedings.

We do not retain jurisdiction.




                                                                           A-0239-21
                                      12